    Case 17-02005        Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13       Desc Main
                                        Document     Page 1 of 35

This order is SIGNED.


Dated: January 18, 2019

                                                                                                      slo




                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF UTAH



             In re:                                         Bankruptcy Number: 16-29028

            GUILLERMINA SALAZAR,                            Chapter 7


                                      Debtor.




             EDUARDO VALADEZ,                               Adversary Proceeding No. 17-02005

                                      Plaintiff,
             vs.                                            Hon. Kevin R. Anderson

             GUILLERMINA SALAZAR,

                                      Defendant.


            MEMORANDUM DECISION FINDING THAT DEFENDANT’S DEBT TO
            PLAINTIFF IS NON-DISCHARGEABLE UNDER 11 U.S.C. § 523(a)(2)(A)


          It’s a familiar story – a person in financial need approaches an acquaintance with known

   resources for a loan. The transaction sours, resentments grow, memories fade, litigation ensues,

   and years later the court must decipher the facts and determine if the debtor is entitled to a

   discharge of the resultant debt.
    Case 17-02005        Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                      Desc Main
                                        Document     Page 2 of 35


        Eduardo Valadez (“Valadez” or “Plaintiff”) filed a Complaint against the debtor and

defendant Guillermina Defendant (“Debtor” or “Defendant”) seeking to have his debt determined

to be nondischargeable under 11 U.S.C. §§ 523(a)(2)(A) and (a)(6). 1The Court held a trial on

November 15 and 16, 2018. Stephen K. Christiansen and Alejandro Maynez represented the

Plaintiff. Jeremy C. Sink and Nathan P. Williams represented the Defendant. 2

        On November 16, 2018 at the close of the Plaintiff’s case in chief, the Defendant moved

for judgment on the pleadings under Fed. R. Civ. P. 12(c), as made applicable to adversary

proceedings by Fed. R. Bankr. P. 7012(b). The Court heard argument from counsel before issuing

findings of fact and conclusions of law on the record. The Court accepted Plaintiff’s withdrawal

of the cause of action under § 523(a)(2)(A) regarding misrepresentations as to the value of the

1974 Stax Mobile Home and Defendant’s medical status. The Court denied the motion on all other

grounds.

        After considering the evidence, including facts adduced from testimony or established by

exhibits, and after assessing the credibility of the witnesses, considering the arguments of counsel,

and conducting an independent review of the law, the Court is prepared to rule and now issues its

findings of fact and conclusions of law. 3




1
  All subsequent references to the United States Code are to Title 11 unless otherwise specified.
2
  Tessa Meyer Santiago of Lincoln Law Center, LLC represented the Defendant until July 17, 2018 when the Court
permitted Ms. Santiago to withdraw as counsel. Jeremy C. Sink filed a notice of appearance on behalf of the Defendant
on October 8, 2018 and Nathan P. Williams filed a notice of appearance on behalf of the Defendant on November 5,
2018.
3
  This Memorandum Decision constitutes the Court’s findings of fact and conclusions of law pursuant to Fed. R. Civ.
P. 52(a), made applicable to adversary proceedings by Fed. R. Bankr. P. 7052. Any of the findings of fact herein are
deemed, to the extent appropriate, to be conclusions of law, and any of the conclusions of law herein are similarly
deemed to be findings of fact, and they shall be equally binding as both.

                                                        Page 2 of 35
 Case 17-02005         Doc 122      Filed 01/18/19 Entered 01/18/19 13:40:13             Desc Main
                                     Document     Page 3 of 35


I.      INTRODUCTION

        This case centers on alleged personal loans from Plaintiff to Defendant that started with a

meeting in Plaintiff’s home on October 21, 2014. Other than agreeing that a meeting took place,

Plaintiff and Defendant disagree on virtually every other aspect of their dealings. Plaintiff testified

that he first met Defendant on October 21, 2014, and that Plaintiff loaned Defendant $14,000 in

cash in exchange for her promise that she would either repay the loan within four months or

Plaintiff could take ownership of her 1974 Stax mobile home (the “Mobile Home”). In contrast,

Defendant testified that she met Plaintiff as early as 2012 but denies receiving any cash from

Plaintiff in October 2014. In answering whether the alleged debt should be discharged under

§§ 523(a)(2)(A) and/or (a)(6), the Court is left to decide which version of the facts is closest to the

truth and apply the law accordingly.

II.     JURISDICTION, NOTICE, AND VENUE

        The Court has jurisdiction over this contested matter pursuant to 28 U.S.C. § 1334(a)-(b)

and 28 U.S.C. § 157(b). Plaintiff’s request for a determination as to the dischargeability of a

particular debt is a core proceeding under 28 U.S.C. § 157(b)(2)(I), and the Court may enter a final

order. Venue is appropriate in this District under 28 U.S.C. §§ 1408 and 1409, and notice of the

trial was properly given to all parties in interest.

III.    FINDINGS OF FACT

        1.      The Parties

        Defendant Salazar is the sole debtor in this case. Armando Garcia (“Garcia”) is her non-

filing spouse, and Dulce Rocha (“Rocha”) is her daughter.

        Plaintiff Valadez was in a car accident, for which he ultimately received $18,000 in cash.

Plaintiff kept this cash at home with the intent of eventually building a home. While not a

professional lender, Plaintiff made various loans to Defendant and her family.
                                                  Page 3 of 35
    Case 17-02005       Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                    Desc Main
                                       Document     Page 4 of 35


        2.       The Collateral

                 a.       The Mobile Home

        Defendant purchased the Mobile Home (VIN: S10164X) for $30,000. 4 The title to the

Mobile Home issued on April 21, 2009 listed Defendant as the owner with no lienholders. 5 The

Mobile Home was located at 340 W 920 S TRLR 31, Provo, UT 84601-5833.6 Defendant listed

this address as her residence on her Chapter 7 bankruptcy petition. 7 Sometime around January

2017 Defendant and her family moved out of the Mobile Home after it was repossessed by another

creditor.8

                 b.       The 1992 Toyota Camry

        The certificate of title to a 1992 Toyota Camry (VIN: 4T1SK12E3NU070685) (the

“Camry”) issued on July 29, 2013 listed Defendant as the owner with no lienholders. 9 Defendant

did not list the Camry as an asset on her bankruptcy schedules. 10 The Mobile Home and the Camry

are collectively referred to as the “Vehicles.”

        3.       The $14,000 Loan on October 21, 2014.

                 a.       The Conflicting Testimony of Plaintiff and Defendant

        On October 21, 2014 Defendant met with Plaintiff about a loan. As noted previously,

Plaintiff and Defendant agree on little else about the transaction, including whether a loan occurred



4
   Plaintiff Ex. 16, p. 60. Although the Assignment of Title lists the sale price as $2,800, both the Juarezes and
Defendant testified that Defendant paid $30,000 for the Mobile Home.
5
  Plaintiff’s Ex. 2, p. 3.
6
  Plaintiff’s Ex. 16, p. 56.
7
  Case No. 16-29028, Docket No. 1.
8
  Defendant filed a change of address form with the Court on September 4, 2018. Case No. 17-2005, Docket No. 103.
Dulce Rocha, Defendant’s daughter, testified at the hearing on November 15, 2018 that she lived in the Mobile Home
with Defendant for 10 years. Rocha testified that she and her family moved out of the Mobile Home one year after
Defendant transferred the title to Rocha in January 2016.
9
  Plaintiff’s Ex. 20.
10
   Case No. 16-29028, Docket No. 3.

                                                      Page 4 of 35
 Case 17-02005         Doc 122    Filed 01/18/19 Entered 01/18/19 13:40:13            Desc Main
                                   Document     Page 5 of 35


at all. For frame of reference, the Court will summarize the testimony of both Defendant and

Plaintiff.

        Defendant testified that she first met Plaintiff in 2012 when she borrowed $3,000 from him.

She testified that in 2013, she paid Plaintiff $5,500 in connection with the 2012 loan and that

everything “went well.” In October 2013, Defendant’s husband, Garcia, borrowed $3,000 from

Plaintiff’s nephew, Cesar, who agreed to give Garcia a year to pay off the loan. Defendant testified

that she gave Cesar the title to the Mobile Home in exchange for the $3,000 loan to Garcia, with

the title to be returned upon repayment of the loan. Defendant testified that it was Cesar who asked

that she go to Plaintiff’s house on October 21, 2014 to “transfer” the $3,000 loan to Plaintiff.

Defendant said that she agreed to the “transfer” because of Cesar’s aggressive collection efforts.

Defendant denies receiving any cash from Plaintiff on October 21, 2014, and she denies presenting

the Mobile Home title to Plaintiff. She admits to signing a blank piece of paper, which she claims

Plaintiff later filled in with loan terms. Defendant asserts that she started making payments to

Plaintiff from November 2014 to August 2015 in the amount of $1,300 each, for a total of $11,700.

        Plaintiff claims that he first met Defendant on October 21, 2014 at his home. He testified

that he gave Defendant $14,000 in cash in exchange for a note to be repaid within four months and

possession of title to the Mobile Home. He testified that Defendant also gave him a signed title to

the Mobile Home with the understanding that Plaintiff could have the Mobile Home if Defendant

did not repay the loan. Plaintiff testified that he never received any funds from Defendant in

payment of the loan.

        The Court generally found Plaintiff to be more credible than Defendant. Plaintiff produced

witnesses who supported his principal version of events. While there were some disagreements

among the witnesses, the thrust of all testimony corroborated Plaintiff’s version of the facts as



                                               Page 5 of 35
     Case 17-02005         Doc 122   Filed 01/18/19 Entered 01/18/19 13:40:13            Desc Main
                                      Document     Page 6 of 35


testified at trial. These included witnesses Celia Velasquez, Laura Preciado, Cynthia Preciado,

Ramiro Velasquez, Benito Juarez, Gabriela Juarez, Enrique Gonzalez, Martinez Francisco

Martinez, and Salvador Lara – all of whom Plaintiff called in his case in chief. Some of these were

independent witnesses with no bias. Some were family members with a potential for bias but with

enough objective credibility and corroborating details to bolster Plaintiff’s credibility. And at least

one of them, Enrique Gonzalez, turned out to be a hostile witness. Plaintiff also called Defendant

and her daughter Dulce Rocha during his case in chief and elicited testimony that confirmed and

supported his version of the facts, notwithstanding that they were openly hostile. On cross-

examination, Defendant did not raise substantial questions as to the credibility of Plaintiff’s

witnesses. Furthermore, Plaintiff had documentation – limited, unsophisticated, and incomplete

though it was – that tended to support his version of events.

            In contrast, Defendant was less credible. She gave testimony that was at odds with itself,

with her testimony from her deposition, 11 and with her testimony at the hearing on her motion for

a stalking injunction against Plaintiff. 12 Defendant also gave testimony that conflicted with other

credible witnesses and with the documentary evidence in this case. Lastly, Defendant gave

testimony that was, simply put, not credible. As one example of many, she testified under oath that

she held the Camry title and never gave it to anyone despite testimony from both Plaintiff and

Martinez to the contrary. Further, in direct conflict with her testimony, Plaintiff produced the

original Camry title signed by Defendant.

            Defendant also did not call witnesses to corroborate her version of events, despite their

availability. Such potential witnesses include her husband Garcia, her daughter Rocha, her family




11
     Plaintiff’s Ex. 24.
12
     Plaintiff’s Ex. 14.

                                                   Page 6 of 35
     Case 17-02005      Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                    Desc Main
                                       Document     Page 7 of 35


friend Enrique Gonzalez, and her husband’s former co-worker Martinez. Further, as previously

noted, she failed to substantially undermine through cross-examination the principal testimony

given by Plaintiff’s witnesses in his case in chief.

         Other than herself, Defendant’s only other witness was her attorney Dustin Hardy, whom

the Court allowed to testify on the limited issue of a meeting with Defendant. Mr. Hardy testified

that he met with Defendant and her husband in the first half of 2015, but he appropriately did not

disclose the substance of the meeting.

         In contrast, Defendant testified that she met with Hardy on September 3, 2015, which was

the day before she transferred the Mobile Home to Gonzalez. Defendant further implied that the

purpose of the meeting was to obtain legal advice on how to protect herself from Plaintiff and how

to transfer the Mobile Home into Gonzalez’s name. Defendant’s testimony as to the timing of the

meeting is not credible given that she attempted to place the meeting on the day before a key event

in this case. Further, there was a lack of any corroborating documentation to support Defendant’s

version of when she met with Hardy. Lastly, Defendant’s story is inconsistent with the fact that

she obtained the duplicate title to the Mobile Home months before the meeting with Hardy. Even

if Defendant did meet with Hardy, and even if Hardy gave her legal advice in furtherance of her

scheme, Defendant cannot rely on an advice-of-counsel defense.

         In sum, Defendant’s conflicting testimony about the timing of the meeting was inherently

biased and objectively unbelievable. Thus, it only further undermines Defendant’s credibility,

particularly when the she could have called other witness on this point. 13 Moreover, her implied

suggestion that Hardy advised her to make a fraudulent transfer of the Mobile Home title to a




13
  For example, Defendant could have called Garcia, her husband, to testify about the date of the meeting as it was
represented that he was also in attendance.

                                                      Page 7 of 35
     Case 17-02005     Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                  Desc Main
                                      Document     Page 8 of 35


family friend for no consideration is not credible, as it would otherwise evidence a conspiracy with

licensed legal counsel to perpetrate a fraud.

                   a. Testimony of Plaintiff’s Family Regarding the Meeting on October 21, 2014

         In addition to Plaintiff and Defendant’s testimony, the Court received testimony from

Laura Preciado (Plaintiff’s daughter), Cynthia Preciado (Plaintiff’s daughter), 14 Ramiro Velasquez

(Plaintiff’s son-in-law who is married to Cynthia), 15 and Celia Velasquez (“Plaintiff’s wife” or

“Celia”) 16 about the meeting between Plaintiff and Defendant on October 21, 2014.

         The testimony of the Plaintiff’s family members supports his version of events on October

21, 2014. The family gathered at Plaintiff’s home to make plans for Halloween. The family

members – Laura, Cynthia, Ramiro, and Celia were in the kitchen and Plaintiff, Defendant, Garcia,

and Cesar were in the living room. There is an opening between the kitchen and living room, so

those in the kitchen could see and hear the transaction in the living room.

         Laura Preciado testified that she was at her father’s house on October 21, 2014. Although

she did not know the purpose of the meeting, she saw Plaintiff, Defendant, Garcia, and Cesar at

her father’s house talking. At her father’s request, Laura Preciado held and examined the title to

the Mobile Home and showed her father and Defendant where to sign as buyer and seller. She

indicated that she did not know the specifics of the transaction and assumed that her father was

purchasing the Mobile Home. Therefore, she also told her father where to put the dollar amount

for the sales price. Laura Preciado witnessed Defendant and Plaintiff sign the title. 17 Laura




14
   The Court received Cynthia Preciado’s testimony through proffer.
15
   The Court received Ramiro Velasquez’s testimony through proffer.
16
   The Court received Celia Velasquez’s testimony through proffer. See Plaintiff’s Ex. 22 (Deposition of Celia
Velasquez).
17
   Plaintiff’s Ex. 2.

                                                    Page 8 of 35
     Case 17-02005     Doc 122      Filed 01/18/19 Entered 01/18/19 13:40:13                 Desc Main
                                     Document     Page 9 of 35


Preciado testified that she saw her father stacking cash, and when he was finished, the parties

talked for another 10 minutes before Defendant and her husband left the home.

         The Court received a proffer from Plaintiff’s daughter, Cynthia Preciado, and her husband,

Ramiro Velasquez. Both of them were present at the meeting at Plaintiff’s house on October 21,

2014 where they saw the meeting take place and the exchange of cash, but they did not know the

details of the transaction between Plaintiff and Defendant.

         The Court received the deposition of Celia Velasquez into evidence. 18 She was present in

the home on October 21, 2014 and remembers the meeting between Plaintiff and Defendant. She

saw Defendant take a piece of paper out of her purse which she believed to be the Mobile Home

title. After Defendant, Garcia, and Cesar left the home, Plaintiff showed Celia Velasquez the

Mobile Home title.

                b.      Findings of Fact Regarding the Parties’ Meeting on October 21, 2014

         Based upon the Court’s credibility assessments, and after considering the testimony of

Plaintiff’s family, the Court makes the following findings of fact as to the October 21, 2014

meeting. Plaintiff’s nephew Cesar knew Plaintiff had cash on hand from the 2012 car accident. On

October 20, 2014 Cesar called Plaintiff and told him that Defendant needed to borrow money due

to an illness. Plaintiff and Defendant then first met on October 21, 2014 at Plaintiff’s home in

connection with a family gathering. Present in the home at the time of the meeting were Plaintiff,

Defendant, Garcia, Cesar, and five of Plaintiff’s family members. 19 Plaintiff, Defendant, Cesar,

and Garcia met in Plaintiff’s living room where Defendant asked Plaintiff for a $14,000 loan

arising from an illness.



18
  Plaintiff’s Ex. 22.
19
  The family members present at the meeting were Ramiro Velasquez, Cynthia Preciado, Laura Preciado, Cynthia
Velasquez, and another individual who is no longer a part of Eduardo’s family.

                                                   Page 9 of 35
     Case 17-02005            Doc 122   Filed 01/18/19 Entered 01/18/19 13:40:13       Desc Main
                                        Document      Page 10 of 35


          Defendant brought to this meeting the original title to the Mobile Home that Defendant

showed to Plaintiff. During the meeting, Defendant represented to Plaintiff that the Mobile Home

was worth more than $14,000.

          At the meeting, Defendant signed the original title to the Mobile Home as “Seller” and

Plaintiff signed as “Buyer.” 20 Plaintiff filled in the “Date of Sale” as “10/21/2014” and the “Sale

Price” as “14,000.” 21 Defendant then delivered possession of the title to Plaintiff, who considered

the Mobile Home title to be collateral for the $14,000 loan. Plaintiff did not intend to purchase the

Mobile Home, but rather he viewed the Mobile Home as security for his loan to Defendant. At

trial, the Court examined the original of the Mobile Home title, which is still in Plaintiff’s

possession, and found it be an authentic original of Plaintiff’s Exhibit 2.

          After the parties signed the Mobile Home title, Plaintiff went to his bedroom and returned

with $14,000 in cash. Plaintiff handed Defendant the $14,000 in cash in $100 bills separated into

packets of $1,000.

          The parties then agreed that Defendant would pay back the $14,000 loan within four

months of the October 21, 2014 meeting or Plaintiff could transfer title to the Mobile Home into

his name. The terms of the agreement are evidenced by a hand-written note prepared by Plaintiff

during the meeting (the “Note”). The Note was signed by both parties on October 21, 2014. 22 The

English translation of the Note reads in pertinent part:




20
   Plaintiff’s Ex. 2, p. 4.
21
   Id.
22
   Plaintiff’s Ex. 1, p. 2.

                                                  Page 10 of 35
     Case 17-02005            Doc 122   Filed 01/18/19 Entered 01/18/19 13:40:13         Desc Main
                                        Document      Page 11 of 35


                     Signed upon Receipt
                     EDUARDO VALADEZ OCT/21//2014
                     Shall be had as the remedy a signed title to the Mobile Home
                     #UT9149649 by the interested party who received $14,000 dollars. To
                     be paid within 4 months or I shall keep the Mobile Home if said amount
                     has not been paid.
                     Signature [by Defendant] 23

          As noted above, there was conflicting testimony about the repayment of the $14,000 loan.

Other than her testimony, Defendant offered no proof of repayment. Based on the testimony and

other evidence, the Court accepts as fact that Plaintiff did not receive any repayment on this loan.

          4.        Plaintiff’s Loan of $1,000 to Defendant’s Husband

          On or before December 15, 2014, Plaintiff advanced sums totaling $1,000 to Defendant’s

husband Garcia in two separate installments, one of $300 and the other of $700. Before advancing

the $700 loan, Plaintiff spoke by telephone to Defendant, who promised that the funds loaned to

Garcia would be backed by the Mobile Home. Defendant further promised to secure Garcia’s loan

by signing and delivering to Plaintiff the original title to the Camry. Plaintiff understood he could

transfer the Camry into his name if Garcia did not repay the funds as agreed. Defendant signed the

Camry title as “Seller” and Plaintiff signed the title as “Buyer.” 24 The title lists the “Date of Sale”

as 12/15/2014 with a “Sale Price” of $700. At trial, the Court examined the original of the Camry

title, which is still in Plaintiff’s possession, and found it be an authentic original of Plaintiff’s

Exhibit 20.

          In connection with Garcia’s loans, Plaintiff wrote the following addition to the Note:25




23
   Plaintiff’s Ex. 1, p. 2.
24
   Plaintiff’s Ex. 20.
25
   Plaintiff’s Ex. 1.

                                                   Page 11 of 35
     Case 17-02005         Doc 122     Filed 01/18/19 Entered 01/18/19 13:40:13           Desc Main
                                       Document      Page 12 of 35


                     15/DEC/2014
                     An additional 1000 dollars shall be added to the 14,000 dollar account this
                     day 15/DIC/2014
                     Signature [by Defendant] 26

            Again, there was conflicting testimony about the repayment of the $1,000 loan. Other than

her testimony, Defendant offered no proof of repayment. Garcia did not testify. In January 2018,

Plaintiff obtained a small claims judgment against Garcia in the amount of $1,408.36 with 3.760%

interest until paid. 27 Therefore, the Court finds that Plaintiff did not receive any payments on this

loan.

            5.       Plaintiff’s Loans to Defendant’s Daughter

            Plaintiff testified that he loaned money to Defendant’s daughter, Dulce Rocha. The

testimony was unclear as to the amount or the date of Plaintiff’s loan(s) to Rocha. In January of

2015, Plaintiff made the following hand-written addition to the Note:

                     Plus $1300 of her daughter Dulce Del Dia
                     23/January/2015

            Significantly, this addition to the Note is not accompanied by anyone’s signature. As

explained below, the Court thus finds that Defendant is not legally liable for Rocha’s loans, and

will not consider them as a debt for purposes of this adversary proceeding.

            6.       Defendant Obtains a Duplicate Title to the Mobile Home While Plaintiff Held
                     the Original Title

            On April 21, 2015, Defendant went to the Utah Division of Motor Vehicles (the “DMV”)

and obtained a duplicate title to the Mobile Home. In completing the application, she made the

following representation under oath: “I certify that the original certificate of title for this vehicle




26
     Id.
27
     Plaintiff’s Ex. 18.

                                                    Page 12 of 35
     Case 17-02005         Doc 122   Filed 01/18/19 Entered 01/18/19 13:40:13           Desc Main
                                     Document      Page 13 of 35


has been lost, stolen, mutilated, or made illegible, and has not been endorsed and delivered to a

transferee, pledged as collateral, or delivered to a lending institution.” 28 Defendant never informed

Plaintiff of the duplicate title.

         On September 4, 2015, Defendant used the duplicate title to transfer the Mobile Home to

Enrique Gonzalez (“Gonzalez”). 29 Gonzalez testified that he approached Defendant at church

because he saw her crying and wanted to help. Defendant told Gonzalez she had cancer and asked

if she could put the Mobile Home in his name to protect it. Gonzalez agreed, and they went to the

DMV where Defendant used the duplicate title to transfer the Mobile Home to Gonzalez.

Defendant did not receive consideration for this transfer. 30 Some days later, Gonzalez received the

Mobile Home’s title in the mail, but he did not open the envelope.

         Even though the Note said that the $14,000 loan and the $1,000 loan were to be paid within

four months of October 21, 2014, it was not until early September 2015 that Plaintiff went to the

DMV with the original title to transfer the Mobile Home into his name. However, the DMV could

not issue a title in his name because Defendant had used the duplicate title to transfer the Mobile

Home to Gonzalez.

         Sometime in early January 2016, Defendant went to Gonzalez’s home, and told him that

her cancer had improved and asked for a return of the Mobile Home. Gonzalez signed the transfer

section and gave it to Defendant.31 The conveyance and re-conveyance of the Mobile Home with

Gonzalez involved no exchange of value.




28
   Plaintiff’s Ex. 16, p. 64.
29
   Plaintiff’s Ex. 16, pp. 66-73.
30
   Plaintiff’s Ex. 16, p. 68.
31
   Plaintiff’s Ex. 16, pp. 74-81.

                                                Page 13 of 35
     Case 17-02005          Doc 122   Filed 01/18/19 Entered 01/18/19 13:40:13        Desc Main
                                      Document      Page 14 of 35


         On January 6, 2016, Defendant went to the DMV, this time to transfer the Mobile Home’s

title into Rocha’s name. 32 Rocha gave no value for the Mobile Home, and Defendant and Rocha

continued living in the Mobile Home after the transfer. 33 In January 2017, Defendant’s family

moved out of the Mobile Home because, as explained below, it was repossessed by another of

Defendant’s creditors.

         7.        Juan Martinez Loans to Defendant

         Defendant’s husband, Garcia, worked for Juan Martinez (“Martinez”). In October 2015,

Garcia and Defendant asked Martinez for money. Martinez entered into three personal loan

contracts with Defendant.34 All of the loans were made in cash. The first loan occurred on October

27, 2015 in the amount of $1,300. Martinez testified that Defendant gave him the title to the Camry

to secure the $1,300 loan. The second loan occurred on October 28, 2015 in the amount of $1,300

secured by a 2002 GMC Yukon. The third loan occurred on January 12, 2016 in the amount of

$5,000 secured by the Mobile Home. On July 14, 2016, the DMV issued a new title to the Mobile

Home with Martinez as a lienholder. 35

         Despite the Mobile Home being titled in Rocha’s name, Rocha was not involved in the

loan transaction with Martinez. Defendant defaulted on all three loans, and Martinez sued

Defendant in a Utah state court for breach of contract, unjust enrichment, and breach of the implied

covenant of good faith and fair dealing. 36 On January 26, 2017, Martinez repossessed the Mobile




32
   Plaintiff’s Ex. 16, p. 76.
33
   Plaintiff’s Ex. 16, p. 76.
34
   Plaintiff’s Ex. 17.
35
   Plaintiff’s Ex 16.
36
   Plaintiff’s Ex. 17.

                                                Page 14 of 35
     Case 17-02005        Doc 122    Filed 01/18/19 Entered 01/18/19 13:40:13           Desc Main
                                     Document      Page 15 of 35


Home, and Defendant and her family had to move out. 37 When Martinez tried to repossess the

Camry, Defendant told him it had been “junked.”

         Neither the application for duplicate title to the Camry nor the title given by Defendant to

Martinez was introduced into evidence. However, based on the testimony of Martinez, the fact that

Plaintiff possessed the original title to the Camry, and that Defendant obtained a duplicate title to

the Mobile Home, the Court can only conclude that Defendant likewise obtained a duplicate title

to the Camry by submitting an application to the DMV.

         8.        Defendant’s Police Report and Civil Stalking Proceedings Against Plaintiff

         Beginning in September 2015, Plaintiff and Defendant exchanged text messages about

repayment of the loans. 38 Plaintiff testified he was on vacation in California when he started

receiving text messages from Defendant. He thought Defendant was trying to make him mad or

was “playing” with him. Defendant testified that she felt threatened by Plaintiff’s text messages.

         On September 3, 2015, Cesar, a relative of Plaintiff, visited Defendant at the Mobile Home,

and she called the police. 39 The resulting Police Report indicates that the officer investigated a

civil incident involving a “loan shark” who “goes by the name of Cesar.” 40 The testimony was

unclear, but the Court understands that Cesar was collecting his own debt from Defendant and not

Plaintiff’s Note.

         On October 1, 2015, Defendant filed a request for civil stalking injunction against Plaintiff

with the Fourth District Court, State of Utah. 41 In support thereof, Defendant cited to the Police

Report and included a copy of the September 2015 text messages exchanged with Plaintiff. The


37
   Plaintiff’s Ex. 16, p. 100-104.
38
   Plaintiff’s Exs. 3, 6.
39
   Plaintiff’s Ex. 5.
40
   Id.
41
   Plaintiff’s Ex. 4.

                                                Page 15 of 35
     Case 17-02005       Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                    Desc Main
                                       Document      Page 16 of 35


Fourth District Court issued a temporary civil stalking injunction on an ex parte basis on October

8, 2015. 42 The injunction prohibited Plaintiff from contacting Defendant and enjoined him from

approaching the Camry or the Mobile Home. 43

         On October 8, 2015 Plaintiff retained an attorney to defend himself in the civil stalking

matter. 44 On July 26, 2016, the state court held an evidentiary hearing and dismissed the temporary

stalking injunction. 45 The court also denied the request for a permanent stalking injunction, finding

that Defendant’s distress and fear came from Plaintiff’s efforts to collect a debt and not from threats

of physical or emotional harm. 46

         9.      The Bankruptcy Proceedings

         On October 12, 2016, Defendant filed a Chapter 7 bankruptcy petition. 47 Her bankruptcy

schedules and statements were signed under penalty of perjury. 48 Schedule D lists Plaintiff as a

creditor with a claim for $28,000 secured by the Mobile Home. 49 The debt origination date is

10/2014, and the lien is identified as a non-purchase money security. This is consistent with

Plaintiff’s testimony regarding the loans.

         Schedule D also lists Juan Martinez as holding a secured claim against the Mobile Home

in the amount of $2,421.54. The origination date is 01/12/2016, and the lien is identified as a

purchase money security.




42
   Plaintiff’s Exs. 8, 13.
43
   Id.
44
   Plaintiff’s Ex. 9. Eduardo signed a retainer agreement with attorney Alex Maynez on October 8, 2015.
45
   Plaintiff’s Ex. 13, p. 5.
46
   Plaintiff’s Ex. 14 - Audio from civil stalking injunction hearing held on May 26, 2016 and July 26, 2016 in Case
No. 150401538.
47
   Case No. 16-29028, Docket No. 1.
48
   Case No. 16-29028, Docket No. 3; Plaintiff’s Ex. 19.
49
   Case No. 16-29028, Docket No. 3 at p. 11 of 47; Plaintiff’s Ex. 19.

                                                      Page 16 of 35
     Case 17-02005      Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13        Desc Main
                                      Document      Page 17 of 35


         On January 18, 2017, Plaintiff filed this adversary proceeding. 50 The Chapter 7 Trustee

filed a report of no distribution on February 28, 2017, and the Court closed the main bankruptcy

case on April 4, 2017. 51

         Plaintiff took Defendant’s deposition on March 26, 2018. 52 On March 27, 2018, Defendant

amended Schedules D and E/F to remove Plaintiff as a secured creditor and list him on Schedule

E/F as an unsecured creditor. 53 The amendment indicates that Plaintiff’s claim is disputed in the

amount of $3,000 with the explanation that “Debtor believes amount has been paid.” Given the

timing of these amendments and the issues in this adversary proceeding, the Court finds that

Defendant’s amendment was not made in a good faith effort to accurately list her debts but rather

to bolster her defenses in this adversary proceeding.

IV.      CONCLUSIONS OF LAW & ANALYSIS

         Plaintiff asks the Court to rule that his claims against Defendant are nondischargeable

under: (1) § 523(a)(2)(A) for false representation; (2) § 523(a)(2)(A) for actual fraud; and/or (3)

§ 523(a)(6) for willful and malicious injury for conversion and/or abuse of process.

“Dischargeability actions require a two-part analysis; first, the bankruptcy court must determine

the validity of the debt under applicable law (the claim on the debt); and second, the bankruptcy

court must determine the dischargeability of that debt under § 523 (the dischargeability claim).” 54




50
   Adv. Pro. 17-2005.
51
   Case No. 16, 29028, Docket Text Entries dated 02/28/2017 and 04/04/2017.
52
   Plaintiff’s Ex. 24.
53
   Case No. 16-29028, Docket No. 17.
54
   In re Thompson, 555 B.R. 1, 8 (10th Cir. B.A.P. 2016).

                                                    Page 17 of 35
     Case 17-02005       Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                     Desc Main
                                       Document      Page 18 of 35


         1.      Does Defendant Owe Plaintiff a Debt?

         Defendant denies owing any money to Plaintiff. The Court looks to applicable non-

bankruptcy law to determine the validity of the debt, 55 which is typically governed by state law. 56

As noted by the Tenth Circuit Bankruptcy Appellate Panel:

         “Debt” is defined in the Code as “liability on a claim,” and “claim” is defined in
         turn as a “right to payment.” For purposes of § 523(a)(2)(A), “debt” means liability
         on “an enforceable obligation.” Whether a debt exists is determined by looking to
         applicable law, frequently state law. Section 523(a)(2)(A)’s use of the term “any
         debt” (emphasis added) indicates that “debt” as used in § 523(a)(2)(A) is not
         restricted to a debt established under any particular theory of recovery. To establish
         the validity of the debt under § 523(a)(2)(A), the claimant must establish that the
         debtor is liable on an enforceable obligation under applicable law, nothing more
         nor less. 57

Thus, the Court looks to Utah law to determine whether Defendant is liable to Plaintiff pursuant

to an enforceable obligation.

         Plaintiff asserts that he has an enforceable loan contract with Defendant, and that

Defendant has breached its repayment terms. In Utah, a breach of contract action requires proof of

four elements: “(1) the existence of a valid contract; (2) performance by the party seeking recovery;

(3) breach of contract by the other party; and (4) damages.” 58

         The existence of a valid contract requires a meeting of the minds between the parties. 59

Defendant alleges that such a meeting of the minds never existed. “To determine whether there

has been a ‘meeting of the minds,’ a court should consider ‘all preliminary negotiations, offers,




55
   Thompson, 555 B.R. at 8.
56
   Id.
57
   Id. at 8-9 (citations omitted).
58
   Bair v. Axiom Design, L.L.C., 20 P.3d 388, 392 (Utah 2001), abrogated on other grounds by Gillett v. Price, 135
P.3d 861 (Utah 2006).
59
   Richard Barton Enters. v. Tsern, 928 P.2d 368, 373 (Utah 1996) (“It is fundamental that a meeting of the minds on
the integral features of an agreement is essential to the formation of a contract.”).

                                                      Page 18 of 35
     Case 17-02005       Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                    Desc Main
                                       Document      Page 19 of 35


and counteroffers and interpret the various expressions of the parties [to determine] whether the

parties reached agreement on complete and definite terms.’” 60

         Utah Courts traditionally refer to offer and acceptance as the “tools for determining

whether there has been a ‘meeting of the minds.’” 61 “An offer is a manifestation of willingness to

enter into a bargain, so made as to justify another person in understanding that his assent to the

bargain is invited and will conclude it,” and an acceptance “must unconditionally assent to all

material terms presented in the offer, including price and method of performance, or it is a rejection

of the offer.” 62

         At the meeting on October 21, 2014, the evidence establishes that Plaintiff agreed to loan

Defendant $14,000 to be repaid within four months or Plaintiff could transfer title to the Mobile

Home into his name. Later, Plaintiff agreed to loan $1,000 to Defendant’s husband, Garcia, on the

same terms but with the Camry serving as additional security. Proof of the offer and acceptance to

these terms is the testimony of Plaintiff and his corroborating witnesses coupled with the hand-

written Note and the titles to the Vehicles signed by Plaintiff and Defendant and held by Plaintiff. 63

         Therefore, the Court finds that pursuant to the Note, Defendant owed Plaintiff the principal

sum of $15,000. The Court has found that Defendant did not make any payments on the Note.

Thus, Plaintiff has a valid claim against Defendant for a breach of the Note.

         As to Plaintiff’s loans to Defendant’s daughter, Dulce Rocha, the Court has found that there

is not a signature accompanying the hand-written addition of these loans to the Note. Further, the

Court finds insufficient evidence to establish that Defendant was pledging the Vehicles as security




60
   Lebrecht v. Deep Blue Pools & Spas, Inc., 374 P.3d 1064, 1069 (Utah Ct. App. 2016) (citation omitted).
61
   Houwelling’s Nurseries Oxnard, Inc. v. Robertson, 276 F. Supp. 3d 1239, 1246 (D. Utah 2017) (citation omitted).
62
   Houwelling’s Nurseries Oxnard, Inc., 276 F. Supp. 3d at 1246-47(citation omitted).
63
   Plaintiff’s Ex. 1.

                                                      Page 19 of 35
     Case 17-02005        Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                     Desc Main
                                        Document      Page 20 of 35


for Rocha’s loans. Thus, the Court finds that Defendant is not liable for Rocha’s loans and will not

include them as a debt for purposes of this adversary proceeding.

         2.       Did Defendant Make False Representations Under § 523(a)(2)(A)?

         Section 523(a)(2)(A) states in relevant part: “(a) [a] discharge under section 727 . . . does

not discharge an individual debtor from any debt . . . (2) for money . . . to the extent obtained by—

(A) false pretenses, a false representation, or actual fraud . . . .”64 Section 523 actions carry a heavy

burden because exceptions to discharge are to be narrowly construed, and any doubt as to a

debtor’s culpability and intent is to be resolved in the debtor’s favor.65

         To except a debt from discharge for false representation, a “creditor must prove the

following elements: (1) [t]he debtor made a false representation; (2) the debtor made the

representation with the intent to deceive the creditor; (3) the creditor relied on the representation;

(4) the creditor’s reliance was justifiable; and (5) the debtor’s representation caused the creditor to

sustain a loss.” 66

                      a. Defendant’s Representations to Plaintiff

         The Court has already found, based on the testimony, the Note, and the title to the Mobile

Home, that Defendant represented to Plaintiff that she would repay the $14,000 loan within four

months or Plaintiff could transfer title to the Mobile Home into his name. Based on the testimony,

the Camry title, and the signed addition to the Note, the Court has also found that Defendant

represented that the $1,000 loan to her husband Garcia would likewise be repaid within four

months or Plaintiff could transfer title to the Mobile Home and the Camry into his name.




64
   11 U.S.C. § 523(a)(2)(A).
65
   See DSC Nat’l Props., LLC v. Johnson (In re Johnson), 477 B.R. 156, 168 (10th Cir. B.A.P. 2012) (citation omitted).
66
   Id. at 169.

                                                       Page 20 of 35
     Case 17-02005       Doc 122        Filed 01/18/19 Entered 01/18/19 13:40:13        Desc Main
                                        Document      Page 21 of 35


                  b.       Justifiable Reliance

         Justifiable reliance is an intermediate, subjective standard positioned between “reasonable”

reliance and “mere” reliance. 67 Justifiable reliance means that “[a] person is ‘required to use his

senses, and cannot recover if he blindly relies upon a misrepresentation the falsity of which would

be patent to him if he had utilized his opportunity to make a cursory examination or

investigation.’” 68 For purposes of § 523(a)(2)(A) actions, a creditor’s reliance is unjustified “only

where, under the circumstances, the facts should be apparent to one of his knowledge and

intelligence from a cursory glance, or he has discovered something which should serve as a

warning that he is being deceived, that he is required to make an investigation of his own.” 69

         Turning to the facts, at the meeting in October 2014, Defendant presented Plaintiff with

the original title to the Mobile Home showing Defendant as its owner and with no lienholders. 70

Defendant then signed the “Assignment of Title By Registered Owner” section of title and

delivered its possession to Plaintiff. Defendant also signed the Note with its representation that she

would repay the $14,000 loan in four months or Plaintiff could keep the Mobile Home. Based on

these actions, the Court finds Plaintiff was justified in believing that Defendant intended to repay

the $14,000 loan within four months and that she intended Plaintiff’s possession of the Mobile

Home title to serve as security for the loan in the event Defendant did not repay the loan.

         In addition, it was justifiable for Plaintiff to rely on Defendant’s representation that he

could keep the Camry if she or her husband did not repay the $1,000 loan. As with the Mobile

Home, Defendant presented the Camry’s original title to Plaintiff showing Defendant as the titled




67
   Field v. Mans, 516 U.S. 59, 72-73 (1995).
68
   Id. at 71 (quoting the Restatement (Second) of Torts (1976) § 541, cmt. a (1976)).
69
   Id. (citation omitted).
70
   Plaintiff’s Ex. 2.

                                                       Page 21 of 35
     Case 17-02005        Doc 122        Filed 01/18/19 Entered 01/18/19 13:40:13                        Desc Main
                                         Document      Page 22 of 35


owner with no lienholder. 71 Likewise, Defendant signed the transfer section of the title and gave

it to Plaintiff. Finally, Defendant signed the addendum to the Note stating that an additional $1,000

would be added to the $14,000 loan. Thus, the Court finds that Plaintiff justifiably relied on

Defendant’s representations that he could keep the Camry if she did not repay the $1,000 loan.

                  c.        Intent to Deceive

         Having found a representation and justifiable reliance, the dispositive issue is whether at

the time of the representations, Defendant did not intend to make good on them. The Tenth Circuit

has limited the harsh result of nondischargeability to “frauds involving moral turpitude or

intentional wrong.” 72 The debtor must have acted with the subjective intent to deceive the

creditor.73 While a debtor’s “reckless disregard for the truth” may be evidence of an intent to

deceive, granting relief under § 523(a)(2)(A) based on such evidence should only be made “in very

narrow circumstances.” 74

         When analyzing a debtor’s subjective intent to deceive, the court may draw inferences

“from the totality of the circumstances.” 75 “Making a representation to a creditor with a ‘reckless

disregard for the truth’ may be some evidence of an intent to deceive the creditor.”76 “However, a

finding of ‘reckless disregard for the truth’ translates into subjective intent to deceive (i.e., scienter)

only in very narrow circumstances.” 77 In addition, “[c]arelessness in making a statement that turns


71
   Plaintiff’s Ex. 20.
72
   Driggs v. Black (In re Black), 787 F.2d 503, 505 (10th Cir. 1986), abrogated on other grounds by Grogan v. Garner,
498 U.S. 279 (1991); Chevy Chase Bank FSB v. Kukuk (In re Kukuk), 225 B.R. 778, 787 (10th Cir. B.A.P. 1998); N.
N.M. Orthopaedic Ctr., P.C. v. Auge (In re Auge), No. 14-01057 t, 2015 Bankr. LEXIS 1398, 2015 WL 1867894
(Bankr. D. N.M. Apr. 22, 2015).
73
   First Nat'l Bank v. Cribbs (In re Cribbs), 327 B.R. 668, 674 (10th Cir. B.A.P. 2005), aff'd, First Nat’l Bank v. Cribbs
(In re Cribbs), No. 05–6225, 2006 U.S. App. LEXIS 17090, 2006 WL 1875366 (10th Cir. July 7, 2006). See also
Kukuk, 225 B.R. at 786-88.
74
   DSC Nat’l Props., LLC v. Johnson (In re Johnson), 477 B.R. 156, 169 (10th Cir. B.A.P. 2012) (citation omitted).
75
   Id. (citing In re Cribbs, 327 B.R. at 673).
76
   Id.
77
   Id. (citing In re Kukuk, 225 B.R. at 787).

                                                         Page 22 of 35
     Case 17-02005       Doc 122        Filed 01/18/19 Entered 01/18/19 13:40:13                     Desc Main
                                        Document      Page 23 of 35


out to be untrue constitutes negligence, and a negligent misrepresentation is not necessarily

fraudulent.” 78 Further, a court can examine a “debtor’s conduct at the time of the representations”

and “subsequent conduct” to determine the debtor’s intent or state of mind. 79 Finally, the Court

finds the following factors from Section 526 of the Restatement (Second) of Torts to be relevant

and helpful:

                  A misrepresentation is fraudulent if the maker --
                      (a) knows or believes that the matter is not as he represents it to be,
                      (b) does not have the confidence in the accuracy of his representation
                  that he states or implies, or
                      (c) knows that he does not have the basis for his representation that he
                  states or implies. 80

         Applying this standard, the Court cannot find that at the time of the loans, Defendant

intended to deceive Plaintiff. Plaintiff did not put on testimony or other evidence establishing that

at the time of the loans, Defendant did not intend to repay. The Court also finds that because

Defendant delivered to Plaintiff the executed titles to the Mobile Home and the Camry, it suggests,

at least at that time, that she intended the Vehicles to serve as security for the loans consistent with

her representations. It would be a different matter if Defendant promised to deliver the titles and

then never did so. For these reasons, Plaintiff’s nondischargeability action based on the allegation

of Defendant’s misrepresentations must fail.




78
   Id. at 170.
79
   Groetken v. Davis (In re Davis), 246 B.R. 646, 652 (10th Cir. B.A.P. 2000) (“A debtor does not make a false
representation under § 523(a)(2)(A) merely by presenting a check for payment which later bounces. Rather, the
creditor must show that the debtor was guilty of misrepresentation with intent to defraud in direct connection with
issuance of the check. A false representation can be established if the debtor did not intend to pay the creditor when
the check was issued and knew that the check would bounce.”) (citations omitted), aff’d in part, vacated, and
remanded in part on other grounds, 35 Fed. App’x. 826 (10th Cir. 2002).
80
   In re Johnson, 477 B.R. at 170 (quoting the Restatement (Second) of Torts § 526 (1976)).

                                                       Page 23 of 35
     Case 17-02005       Doc 122        Filed 01/18/19 Entered 01/18/19 13:40:13                     Desc Main
                                        Document      Page 24 of 35


         3.       Did Defendant Engage in Actual Fraud Under § 523(a)(2)(A)?

         To except a debt from discharge “based on actual fraud, the creditor must show: (a) the

debtor committed actual fraud; (b) the debtor obtained money, property, services, or credit by the

actual fraud; and (c) the debt arises from the actual fraud.” 81 Put simply, actual fraud is “anything

that counts as ‘fraud’ and is done with wrongful intent.” 82 However, a misrepresentation is not

required. 83 Actual fraud can be found “when a debtor intentionally engages in a scheme to deprive

or cheat another of property or a legal right.”84

         In a 2016 decision, Husky International Electronics, Inc. v. Ritz,85 the Supreme Court

expanded the definition of “actual fraud” in the context of § 523(a)(2)(A) to include fraud that

does not involve a misrepresentation, such as a fraudulent conveyance scheme. 86 The Supreme

Court noted that “a debtor’s transfer of assets that . . . impairs a creditor’s ability to collect the

debt” constitutes fraud. 87 The Court also noted that “the term ‘fraud’ has, since the beginnings of

bankruptcy practice, been used to describe asset transfers that, like [the defendant’s] scheme,

impair a creditor’s ability to collect a debt.” 88

         Plaintiff’s claim for nondischargeability based on actual fraud is akin to the fraudulent

conveyance described in Husky that was intended to impair a creditor’s ability to collect a debt.

Specifically, despite Defendant’s representations and her signature and delivery of the original

titles to Plaintiff, Defendant subsequently obtained duplicate titles and delivered them to third


81
   Hatfield v. Thompson (In re Thompson), 555 B.R. 1, 10 (10th Cir. B.A.P. 2016).
82
   Husky Intern. Elec., Inc. v. Ritz, 136 S. Ct. 1581, 1586 (2016).
83
   In re Thompson, 555 B.R. at 11 (citing Ritz, 136 S. Ct. at 1587).
84
   Id. at 11 (citing In re Vickery, 488 B.R. 680, 690 (10th Cir. B.A.P. 2013) (quoting Mellon Bank, N.A. v. Vitanovich
(In re Vitanovich), 259 B.R. 873, 877 (6th Cir. B.A.P. 2001))).
85
   136 S. Ct. 1581 (2016).
86
   Id.
87
   Id. at 1586-87.
88
   Id. at 1584.

                                                       Page 24 of 35
     Case 17-02005           Doc 122         Filed 01/18/19 Entered 01/18/19 13:40:13   Desc Main
                                             Document      Page 25 of 35


parties as collateral for other loans. In obtaining the duplicate titles, Defendant made false and

fraudulent representations to the DMV that the titles to the Vehicles had “been lost, stolen,

mutilated, or made illegible, and has not been endorsed and delivered to a transferee, [or] pledged

as collateral.” 89 The circumstances of Defendant’s actions indicate that she obtained the duplicate

titles and used them to convey title to the Vehicles to third parties as part of an intentional scheme

to deprive Plaintiff of the benefit of his bargain. These actions include (1) conveying the

fraudulently obtained duplicate title to the Mobile Home to fellow church member Gonzalez for

no consideration; (2) causing Gonzalez to convey the Mobile Home to her daughter Rocha, again

for no consideration; (3) then pledging the Mobile Home as security for the Martinez loan to

Defendant; and (4) delivering a duplicate title to the Camry to Martinez when Plaintiff

concurrently held the original Camry title.

            The timing of Defendant’s transfer of the Mobile Home to Gonzalez is further evidence of

her fraudulent intent. This transfer occurred on September 4, 2015, which is the same time that

Plaintiff and Defendant exchanged text messages regarding the repayment of the loans. 90 It is clear

to the Court that Defendant transferred the Mobile Home to Gonzalez to impair Plaintiff’s ability

to collect on the Note. In January 2016, Defendant had Gonzalez reconvey the Mobile Home back

into her name, and then she quickly transferred the Mobile Home to her daughter Rocha. This was

done so Defendant could then immediately pledge the Mobile Home to Martinez as collateral for

the loan she received from him. Defendant took similar actions with respect to the Camry, in that

she first gave the Camry title to Plaintiff, but then obtained a duplicate title and repledged the

Camry as security for the Martinez loan.




89
     See applications for duplicate title at Plaintiff’s Ex. 16
90
     Plaintiff’s Ex. 3, p. 5.

                                                             Page 25 of 35
     Case 17-02005       Doc 122        Filed 01/18/19 Entered 01/18/19 13:40:13                     Desc Main
                                        Document      Page 26 of 35


         The Court does not believe Defendant’s explanations as to why she obtained the duplicate

titles and delivered them to other persons after giving the titles to Plaintiff. As noted above,

Defendant attempted to suggest that her attorney, Mr. Hardy, advised her to obtain the duplicate

title and transfer the Mobile Home to a third party to protect it from Plaintiff. Defendant also

testified that she obtained the duplicate because Plaintiff wanted a more recent title to the Mobile

Home. However, at her deposition, Defendant could recall very little about her request for a

duplicate title to the Mobile Home. 91 None of Defendant’s explanations or justifications are

credible.

         The Court thus finds that Defendant fraudulently obtained duplicate titles to the Mobile

Home and Camry as part of an intentional “scheme to deprive or cheat [Plaintiff] of property or a

legal right.”92 Therefore, the Court finds that Defendant’s debt to Plaintiff is nondischargeable for

actual fraud under § 523(a)(2)(A).

         4.       Willful and Malicious Injury - § 523(a)(6)

         Plaintiff’s complaint seeks a denial of discharge under § 523(a)(6) for willful and malicious

conversion of the titles to the Vehicles and for abuse of process regarding the stalking injunction.

Section 523(a)(6) excepts from discharge a debt arising from the “willful and malicious injury by

the debtor to another entity or to the property of another entity.” 93 To be non-dischargeable under

§ 523(a)(6) “requires that the debtor’s actions be both willful and malicious.” 94 The “willful”

element requires both an intentional act and an intended harm – an intentional act that leads to




91
   Plaintiff’s Ex. 24, p. 38-41.
92
   In re Thompson, 555 B.R. at 11 (citing In re Vickery, 488 B.R. 680, 690 (B.A.P. 10th Cir. 2013) (quoting Mellon
Bank, N.A. v. Vitanovich (In re Vitanovich), 259 B.R. 873, 877 (B.A.P. 6th Cir. 2001))).
93
   11 U.S.C. § 523(a)(6).
94
   Utah Behavior Servs. v. Bringhurst (In re Bringhurst), 569 B.R. 814, 823 (Bankr. D. Utah 2017) (citations omitted).

                                                       Page 26 of 35
     Case 17-02005       Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                    Desc Main
                                       Document      Page 27 of 35


unintended harm is not sufficient. 95 The “malicious” element requires an intentional, wrongful act,

done without justification or excuse. 96

         It is clear that Defendant intended to obtain the duplicate titles and the stalking injunction,

but there was insufficient evidence for the Court to find that she intended these actions to

specifically and maliciously harm Plaintiff. Rather, the evidence suggests her intent was to avoid

repaying Plaintiff, to get Plaintiff to stop contacting her about repayment of the loans, and to use

the vehicle titles to obtain additional loans from other persons. Thus, the Court finds that Defendant

did not willfully and maliciously harm Plaintiff for purposes of § 523(a)(6). Nonetheless, the Court

will address the specific allegations of conversion and abuse of process.

                   a. Conversion

         Plaintiff asserts that Defendant’s debt to him should not be discharged because she willfully

and maliciously converted the Mobile Home and the Camry. In Utah “[t]o prove conversion, a

party must establish ‘an act of willful interference with property, done without lawful justification,

by which the person entitled to property is deprived of its use and possession,’ and that the party

‘is entitled to immediate possession of the property at the time of the alleged conversion.’” 97 The

Restatement of Torts defines conversion as “an intentional exercise of dominion or control over a

chattel which so seriously interferes with the right of another to control it that the actor may justly




95
   Id. at 823 (citing Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998)).
96
   Penix v. Parra (In re Parra), 483 B.R. 752 (Bankr. D.N.M. 2012) (The holding in Parra synthesizes the Tenth
Circuit’s ruling in Panalis v. Moore (In re Moore), 357 F.3d 1125 (10th Cir. 2004) with the Supreme Court’s holding
in Kawaauhau v. Geiger, 523 U.S. 57, 118 S. Ct. 974, 140 L. Ed. 2d 90 (1998)).
97
   Jones & Trevor Mktg., Inc. v. Lowry, 233 P.3d 538 (Utah Ct. App. 2010), aff’d 284 P.3d 630 (Utah)
(quoting Bennett v. Huish, 155 P.3d 917 (Utah Ct. App. 2007) (emphasis, citations, and internal quotation
marks omitted)).

                                                      Page 27 of 35
     Case 17-02005      Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                   Desc Main
                                      Document      Page 28 of 35


be required to pay the other the full value of the chattel.” 98 Chattels are tangible, personal

property. 99

         The Court is not persuaded that Defendant’s conduct with respect to the Mobile Home and

the Camry amounted to conversion. Plaintiff only held the titles, representing an equitable interest

in the Vehicles that would not become choate until a new title was issued in his name. Thus,

Defendant’s actions regarding the duplicate titles did not involve an interference with a tangible,

personal property interest of Plaintiff. Certainly, if Defendant had interfered with Plaintiff’s use of

the Vehicles after title was in his name, the outcome would be different. Thus, the Court finds that

Defendant did not commit a conversion for purposes of § 523(a)(6).

                 b.       Abuse of Process

         As an additional form of willful and malicious injury, Plaintiff cites to his claim against

Defendant for abuse of process. Plaintiff claims that Defendant instituted civil stalking injunction

proceedings against Plaintiff for an ulterior purpose – to deter him from collecting on the loans to

Defendant. Plaintiff claims that Defendant’s application for a civil stalking injunction falsely stated

that she had been making payments to him and attached Police Report #15PR22934 referring to

an individual who had harassed her at her home and threatened her with a gun.

         An abuse of process claim under Utah state law requires “‘an ulterior purpose’ and ‘a wilful

act in the use of the process not proper in the regular conduct of the proceeding.’” 100 To satisfy the

“wilful” requirement, “a party must point to conduct independent of the legal process itself that

corroborates the alleged improper purpose.” 101 Importantly, “even if the goals of the lawsuit are


98
   Restatement (Second) of Torts § 222A (1979).
99
   Id.
100
    Hatch v. Davis, 147 P.3d 383 (Utah 2006) (quoting William Prosser, Law of Torts § 121, at 857 (4th ed. 1971))
(additional citation and quotations omitted).
101
    Id. at 389.

                                                     Page 28 of 35
  Case 17-02005           Doc 122        Filed 01/18/19 Entered 01/18/19 13:40:13        Desc Main
                                         Document      Page 29 of 35


nefarious and improper” that may not be an abuse of process claim if there is no “objective proof

of the improper purpose in the form of an independent act.” 102

         First, Plaintiff did not meet his burden to establish that Defendant sought the civil stalking

injunction for an improper purpose. Defendant testified that she filed the request for a civil stalking

injunction on October 1, 2015 because she felt threatened by her interactions with Plaintiff and his

text messages. There was some basis for Defendant’s concern. As noted by Judge Laycock at the

July 26, 2016 evidentiary hearing, Plaintiff’s text message on September 11, 2015 could be

construed as a threat: “[B]ecause you know that in order for me to do something, I just need to

move one finger but I do not like to use threats.”103 Thus, Defendant’s request for an injunction

was not patently frivolous. The Utah state court ultimately held a two-hour evidentiary hearing on

Defendant’s request for a stalking injunction. 104 Judge Laycock made detailed findings of fact and

conclusions of law on the record before she dismissed the temporary injunction and denied

Defendant’s request for a permanent injunction. 105 Judge Laycock reasoned that Plaintiff’s

conduct related to the collection of a debt and did not involve threats of physical or emotional

harm. Thus, they did not rise to the level of civil stalking as defined by the Utah Code. Further,

even if Plaintiff had established an ulterior purpose, he did not establish the “willful” requirement

of an abuse of process claim.

         For these reasons, the Court cannot find that Plaintiff established an abuse of process

sufficient to support a ruling of nondischargeability under § 523(a)(6).




102
    Rusakiewicz v. Lowe, 556 F.3d 1095, 1104 (10th Cir. 2009).
103
    Plaintiff’s Ex. 3, p. 12.
104
    Plaintiff’s Ex. 13.
105
    Plaintiff’s Ex. 13 (docket); 14 (audio from Civil Stalking Injunction hearing).

                                                        Page 29 of 35
  Case 17-02005         Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                    Desc Main
                                      Document      Page 30 of 35


        5.       Damages

        Pursuant to his claim for nondischargeability under § 523(a)(2)(A) Plaintiff requests

compensatory damages between $16,500 to $35,700 and punitive damages in an equal amount,

together with prejudgment interest of 10% on the compensatory damages from February 21, 2015

to the date of entry of judgment.

                   a. Compensatory Damages

        “As a general rule, legal damages serve the important purpose of compensating an injured

party for actual injury sustained, so that she may be restored, as nearly as possible, to the position

she was in prior to the injury.” 106 Based on the Court’s factual findings, it awards Plaintiff

compensatory damages in the principal amount of $15,000. This constitutes $14,000 in actual

damages for Defendant’s breach of the first loan contract on October 21, 2014 and $1,000 in actual

damages for Defendant’s breach of second loan contract on December 15, 2014.

        Plaintiff did not prove that the value of the Mobile Home was in excess of $14,000 at the

time of the personal loan contract or that the Mobile Home’s fair market value was an integral part

of the agreement with Defendant. Plaintiff seemed content with Defendant’s representation that

the Mobile Home was worth at least $14,000, which is the amount of the personal loan he was

extending to Defendant. Similarly, Plaintiff did not prove that the value of the Camry was in excess

of $1,000 at the time of the personal loan contract. Therefore, the Court only awards compensatory

damages in the principal amount of $15,000.




106
   Mahmood v. Ross, 990 P.2d 933, 937 (Utah 1999) (quoting Castillo v. Atlanta Cas. Co., 939 P.2d 1204, 1209 (Utah
Ct. App. 1997)).

                                                     Page 30 of 35
  Case 17-02005          Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                      Desc Main
                                       Document      Page 31 of 35


                 b.       Prejudgment Interest

        Plaintiff makes a request for prejudgment interest of 10% on the compensatory damages

from February 21, 2015 through the entry of judgment. Section 523 does not specify a rate of

prejudgment interest. 107 As noted by the Tenth Circuit, the purpose of prejudgment interest is “to

compensate prevailing parties for the true costs of money damages incurred, and, where liability

and the amount of damages are fairly certain, to promote settlement and deter attempts to benefit

unfairly from the inherent delays of litigation.” 108 Because the Bankruptcy Code does not provide

a rate for prejudgment interest, the Tenth Circuit has indicated that it is “appropriate to look to

state law ‘as a matter of convenience and practicality.’” 109

        Utah Code Ann. § 15-1-1(2) provides that “[u]nless parties to a lawful contract specify a

different rate of interest, the legal rate of interest for the loan or forbearance of any money, goods,

or chose in action shall be 10% per annum.” Utah courts hold that the “statutory legal rate of

interest is applied from the date payment is due to the judgment date.”110 Furthermore, the “true

test of whether pre-judgment interest should be allowed is not whether damages are unliquidated

or otherwise, but whether injury and consequent damages are complete and interest can be allowed

from the date the injury is suffered.” 111 As noted by the Utah District Court, “[t]his standard has




107
    Kim v. Sun, 535 B.R. 358, 372 (10th Cir. B.A.P. 2015).
108
    U.S. for Use of C.J.C., Inc. v. Western States Mech. Contractors, Inc., 834 F.2d 1533, 1544 (10th Cir. 1987).
109
    Id. at 1541 (quoting U.S. ex rel Ga. Elec. Supply Co. v. U.S. Fidelity and Guar. Co., 656 F.2d 993, 997 (5th Cir.
1981)).
110
    Davies v. Olson, 746 P.2d 264, 270 (Utah Ct. App. 1987) (citation omitted).
111
    In re Wardley Corp., No. 09-29171, 2012 Bankr. LEXIS 5274, 2012 WL 5467743 (Bankr. D. Utah Nov. 9, 2012)
(citing Fell v. Union Pacific, 88 P. 1003 (Utah 1907); Bingham Coal & Lumber v. Board of Education of Jordan
School District, 211 P. 981 (Utah 1922)).

                                                       Page 31 of 35
  Case 17-02005        Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                 Desc Main
                                     Document      Page 32 of 35


generally been applied as a two prong test: (1) whether the damages are complete and (2) whether

they can be measured by fixed rules of evidence and known standards of value.” 112

        In this case, the Note lists the principal amount of the loans at $14,000 and $1,000 to be

repaid within four months of October 21, 2014. However, the Note does not mention a rate of

interest, and there was no evidence of an agreed interest rate.

        The Court has found that the Note constituted a valid and legally enforceable contract for

repayment. The total loan amounts of $15,000 were “[t]o be paid within four months” of October

21, 2014, which results in a due date of February 21, 2015. Because the parties did not state an

interest rate in the Note, the Court will apply a prejudgment interest rate of 10% per annum. This

results in an interest accrual of $6,369.86 from February 21, 2015 through January 18, 2019.

                c.       Punitive Damages

        The Court declines to award punitive damages. Utah Code Ann. § 78B-8-201(1)(a)

provides:

        Except as otherwise provided by statute, punitive damages may be awarded only if
        compensatory or general damages are awarded and it is established by clear and
        convincing evidence that the acts or omissions of the tortfeasor are the result of
        willful and malicious or intentionally fraudulent conduct, or conduct that manifests
        a knowing and reckless indifference toward, and a disregard of, the rights of others.

The dual purposes of punitive damages under Utah law are:

        [A] punishment of the defendant for particularly grievous injury caused by conduct
        which is not only wrongful, but which is willful and malicious so that it seems to
        one’s sense of justice that mere recompense for actual loss is inadequate and that
        the plaintiff should have added compensation; and that the defendant should suffer
        some additional penalty for that character of wrongful conduct; and also that such




112
   Cop Coal Dev. Co. v. Rushton (In re C.W. Mining Co.), No. 2:10-CV-39TS, 2013 U.S. Dist. LEXIS 11239, 2013
WL 319287 (D. Utah Jan. 28, 2013) (citing AE, Inc. v. Goodyear Tire and Rubber Co., 576 F.3d 1050, 1055 (10th
Cir. 2009).

                                                   Page 32 of 35
  Case 17-02005         Doc 122       Filed 01/18/19 Entered 01/18/19 13:40:13                  Desc Main
                                      Document      Page 33 of 35


        a verdict should serve as a wholesome warning to others not to engage in similar
        misdoings. 113

Punitive damages “should be applied with caution lest, engendered by passion or prejudice

because of defendant’s wrongdoing, the award becomes unrealistic or unreasonable.” 114

Utah Courts consider the following factors when assessing a punitive damage award:

        (i) the relative wealth of the defendant; (ii) the nature of the alleged misconduct;
        (iii) the facts and circumstances surrounding such conduct; (iv) the effect thereof
        on the lives of the plaintiff and others; (v) the probability of future recurrence of
        the misconduct; (vi) the relationship of the parties; and (vii) the amount of actual
        damages awarded. 115

        The Court is not persuaded that Defendant’s fraudulent conduct regarding the titles

caused a “particularly grievous injury” to Plaintiff, or that her conduct was willful and

malicious to the extent that compensatory damages are an insufficient remedy. Further, the

Court does not believe punitive damages are necessary to deter Defendant’s conduct in the

future. The award of nondischargeability, coupled with Plaintiff’s likely continued

collection efforts, should sufficiently deter Defendant from engaging in similar conduct in

the future.

V.      CONCLUSION

        The Court finds that Defendant and Plaintiff entered into an enforceable contract for two

personal loans: the first on October 21, 2014 for $14,000 secured by title to the Mobile Home title;

and the second on or about December 15, 2014 for $1,000 secured by the title to both the Mobile

Home and the Camry. The prejudgment interest accrual from the Note’s due date of February 21,

2015 through January 18, 2019 at 10% totals $6,369.86. The Court finds that Defendant engaged



113
    Kessler v. Rogers, 542 P.2d 354, 359 (Utah 1975)
114
    Id.
115
    Crookston v. Fire Ins. Exchange, 817 P.2d 789 (Utah 1991) (citing Bundy v. Century Equip. Co., 692 P.2d 754,
759 (Utah 1984); Von Hake v. Thomas, 705 P.2d 766, 771 (Utah 1985)).

                                                    Page 33 of 35
 Case 17-02005       Doc 122      Filed 01/18/19 Entered 01/18/19 13:40:13           Desc Main
                                  Document      Page 34 of 35


in actual fraud by obtaining duplicate titles to the Vehicles after she had delivered signed copies

of the titles to Plaintiff. Thus, the Court finds that Defendant’s debt of $21,369.86 owing to

Plaintiff is nondischargeable pursuant to § 523(a)(2)(A) for actual fraud.

       The Court denies Plaintiff’s claims for nondischargeability under § 523(a)(2)(A) for false

representation and under § 523(a)(6) for willful and malicious injury for conversion and abuse of

process. The Court will enter an order and judgment consistent with this Memorandum Decision.



        ________________________END OF DOCUMENT________________________




                                               Page 34 of 35
 Case 17-02005        Doc 122     Filed 01/18/19 Entered 01/18/19 13:40:13             Desc Main
                                  Document      Page 35 of 35


                                      ______ooo0ooo______

                   DESIGNATION OF PARTIES TO RECEIVE NOTICE

Service of the foregoing MEMORANDUM DECISION FINDING THAT DEFENDANT’S
DEBT TO PLAINTIFF IS NON-DISCHARGEABLE UNDER 11 U.S.C. § 523(a)(2)(A)
shall be served to the parties and in the manner designated below.

        By Electronic Service: I certify that the parties of record in this case as identified below,
are registered CM/ECF users:

   •   Stephen K. Christiansen steve@skclawfirm.com, jen@skclawfirm.com
   •   Alejandro Maynez maynez_law@comcast.net, heath@casedriver.com
   •   Jeremy C. Sink jsink@mbt-law.com
   •   Nathan P. Williams nathan@williamslawofutah.com

       By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF
system, the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).


       None.




                                               Page 35 of 35
